  Exhibit 10.1


 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
  
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of December 5, 2016 by and among Meridian Waste Solutions, Inc., a New York
corporation (the “Company”) and Jeffrey S. Cosman (“Executive”). The Company and
Executive are also each hereinafter referred to individually as a “Party” and
together as the “Parties”.
 
RECITALS
 
WHEREAS, Executive serves as the Chairman and Chief Executive Officer of the
Company pursant to that certain Executive Employment Agreement, dated as of
March 11, 2016, between the Parties, as amended by that certain Amendment to
Executive Employment, dated as of November 29, 2016 (collectively, the “Original
Agreement”); and
WHEREAS, the Parties desire to amend the Original Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:
 
1.
Amendments. The Original Agreement shall be amended as follows:
 
a.
References to this “Agreement” shall mean the Original Agreement as amended by
this Amendment.
 
b.
Section 3.04 of the Original Agreement is amended and restated in its entirety
as follows:
 
Equity Bonus. During each calendar year of this Agreement, Executive shall be
entitled to an annual bonus, payable in non-qualified stock options to purchase
common stock of the Company (the “Options”) in accordance with the Company’s
2016 Equity and Incentive Plan and subject to the restrictions contained therein
and/or in any Option Agreement between Executive and the Company, based upon
acquisitions by the Company or a subsidiary of the Company of substantially all
the assets of existing businesses or of controlling interests in existing
business entities (collectively, the “Major Transactions”). The Options will be
calculated as of January 15th of each year of this Agreement based upon the
Major Transactions which took place in the immediately preceding calendar year,
as follows: the number of shares of Common Stock that may be purchased pursuant
to Options for such year shall be calculated based on the dollar value obtained
by multiplying the sum of the purchase prices and/or proceeds of all Major
Transactions during the immediately preceding year by .06, and such total shall
then be divided by the average closing price of the Common Stock in
the principal market on which the Common Stock is traded, for the five (5)
consecutive trading days ending on the last trading day of the previous calendar
year. The resulting calculation shall be the number of Options which shall be
issued to the Executive. The Options shall have an exercise price equal to the
closing price of the Common Stock in the principal market on which the Common
Stock is traded as of the date of grant of such Options; provided, however, such
exercise price shall be increased to 110% of the closing price of the Common
Stock in the principal market on which the Common Stock is traded as of the date
of grant of such Options, or such other amount, as may be required in accordance
with the Company’s 2016 Equity and Incentive Plan. The Options will be
exercisable for a period of five years. The calculations described above shall
be made by no later than January 15th of the year following the calendar year
for which the calculations are based and the shares shall be issued to the
Executive within 15 days of the calculation having been completed. For purposes
of illustration only, in the event that Major Transactions in the amount of
$75,000,000 occurred during the 2016 calendar year and the closing price for the
Common Stock on the date of such grant was $15.00 per share, in 2017 the
Executive would be entitled to receive Options to purchase 300,000 shares
((75,000,000/15)*.06).
 
2.
Governing Law; Jurisdiction. This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction). Any legal proceeding arising out of or
based upon this Agreement shall be instituted in the federal courts or the
courts of the state of New York and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such proceeding.
 
3.
Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.
 
 

 
 
IN WITNESS WHEREOF, each of the undersigned hereby (a) executes this Agreement;
(b) confirms its agreement with the provisions and covenants herein provided;
and (c) agrees to be bound by this Agreement. 
 
COMPANY:
 
          EXECUTIVE:
 
 
 
 
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Walter H. Hall, Jr.

 
 
 /s/ Jeffrey Cosman

 
 
Name: Walter H. Hall, Jr. 

 
 
  JEFFREY COSMAN, individually
 
 
Title: President and Chief Operating Officer 
 
 
 
 

         


